

113 S1823 IS: Strengthening the Child Welfare Response to Human Trafficking Act of 2013
U.S. Senate
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1823IN THE SENATE OF THE UNITED STATESDecember 13 (legislative day, December 11), 2013Mr. Rubio (for himself and Mrs. Hagan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend part E of title IV of the Social Security Act to better enable State child welfare agencies to prevent human trafficking of children and serve the needs of children who are victims of human trafficking, and for other purposes.1.Short titleThis Act may be cited as the
		  Strengthening the Child Welfare Response to Human Trafficking Act of 2013.2.Best practices guidelines to combat trafficking of childrenWithin 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall develop and publish guidelines to assist State, Indian tribe, and tribal organization child welfare agencies and juvenile and family courts in efforts to appropriately serve youth who are victims of trafficking (as defined in section 103(15) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(15))) and youth who are at-risk of becoming such a victim. In developing the guidelines, the Secretary shall consult appropriate agencies throughout the Federal Government, including the Department of Justice, the Federal Bureau of Investigation, the Department of Homeland Security, the Department of Education, the Department of Labor, and the Trafficking in Persons Office of the Department of State. In developing the guidelines, the Secretary should also utilize multi-disciplinary research, evidence-based and promising models and programs, and is encouraged to include input from child welfare agencies that have developed trafficking-specific programs, juvenile and family courts, law enforcement agencies with anti-human trafficking protocols in place, runaway and homeless youth organizations, anti-human trafficking nonprofit organizations, and human trafficking survivors. The guidelines shall include sections on the following:(1)Personnel resourcesSample training materials, protocols, and screening tools that prepare child welfare personnel to identify and serve youth who are victims of trafficking (as so defined) or are at-risk of becoming such a victim.(2)Service deliverySpecific strategies to identify victims, manage cases, and improve services to meet the unique needs of foster youth who are also victims of trafficking (as so defined). The strategies should be comprehensive, multi-disciplinary, client-centered, strength-based, trauma-informed, and inclusive of all genders.(3)CollaborationSample protocols for effective, cross-system collaboration between local agencies and non-profit organizations, including child welfare, medical and health professionals, Federal, State, and local police, juvenile detention centers and courts, and runaway and homeless youth programs, schools, and organizations already serving victims of trafficking (as so defined).(4)Residential placementA list of recommendations to establish safe residential placements for foster youth who have been trafficked (as so defined) as well as training guidelines for caregivers that serve youth being cared for outside the home.(5)Documentation and dataSample protocols and recommended strategies in order to identify victims as well as collect, document, and share data across systems. Recommendations should be designed to help agencies better understand the type of trafficking involved, the scope of the problem, the specific needs of the population to be served, and the degree of victim interaction with multiple systems. Recommendations may address incorporating human trafficking designations in existing statewide automated child welfare information systems.(6)PreventionRecommended actions for child welfare agencies and personnel that will help to prevent foster youth from becoming victims of human trafficking.3.Streamline data collection and reporting(a)State plan requirements under the Foster Care and Adoption Assistance ProgramSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended—(1)by striking and at the end of paragraph (32);(2)by striking the period at the end of paragraph (33) and inserting ; and; and(3)by adding at the end the following:(34)provides that—(A)reasonable efforts shall be made to—(i)identify and document appropriately in agency records each child over whom the agency has responsibility for placement, care, or supervision and who is identified as being a victim of trafficking (as defined in section 103(15) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(15))), as such a victim; and(ii)specify in the records of the agency the type of trafficking described in subparagraphs (A) and (B) of section 103(9) of such Act to which the child has been subjected; and(B)the agency shall report within 72 hours to appropriate law enforcement agencies for entry into the National Crime Information Center database the identity of each child to whom the agency is providing child welfare services who—(i)is missing or has been abducted; or(ii)is identified as a victim of trafficking (as so defined)..(b)CAPTA AmendmentsSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended—(1)in subsection (b)(2)(B)—(A)in clause (xxii), by striking and at the end;(B)in clause (xxiii), by striking the semicolon at the end and inserting ; and; and(C)by adding at the end the following:(xxiv)provisions and procedures for the assessment and identification of victims of trafficking (as described in paragraph (9) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)), as well as comprehensive training and services to serve such victims;; and(2)in subsection (d), by adding at the end the following:(17)The number of children determined to be a victim of each type of trafficking described in subparagraphs (A) and (B) of section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))..4.Report to the CongressWithin 18 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to the Congress a report that—(1)outlines the prevalence of the acts and practices that constitute severe forms of trafficking in persons (as defined in section 103(9) of the Trafficking Victims Protection Act of 2000) and describes the specific type of trafficking described in such section to which children who are under the placement, care, or supervision of State, Indian tribe, or tribal organization child welfare agencies nationwide have been subjected;(2)includes the general trends and context of trafficking sustained by the children, including specific information on victims of sex trafficking (as described in section 103(9)(A) of such Act) and victims of labor trafficking (as described in section 103(9)(B) of such Act);(3)lists data specific to each State, Indian tribe, or tribal organization child welfare agency;(4)summarizes the practices and protocols utilized by State agencies to identify and serve child victims of trafficking (as defined in section 103(15) of such Act) as well as the extent to which these procedures exist within State agencies around the Nation;(5)proposes an ongoing method of supporting and monitoring the efforts of State, Indian tribe, and tribal organization child welfare agencies to serve children over whom the agency has responsibility for placement, care, or supervision and who are identified as being a victim of trafficking (as defined in section 103(15) of such Act);(6)evaluates the feasibility and appropriateness of collecting annual or semiannual data from child welfare agencies regarding the number of and services provided to child trafficking victims served by child welfare agencies;(7)evaluates the effects of the method proposed under paragraph (2) of this subsection on the agencies with responsibility for implementing the method; and(8)specifies any changes in law or regulation that will be necessary to implement the method proposed under such paragraph (2).5.Effective date(a)In generalExcept as otherwise provided in this section, the amendments made by this Act shall take effect on the date that is 1 year after the date of the enactment of this Act.(b)Delay permitted if State legislation requiredIn the case of a State plan approved under part E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by this Act, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that ends after the 1-year period beginning with the date of the enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.